STRAUP, J.
The questions on appeal in this ease are the same as are involved in Smith v. Hanson, 96 Pac. 1087, just decided. This case is, therefore, controlled by that case. The cause is remanded to the district court, with directions to vacate the personal judgment entered against the administratrix, and to enter a judgment in favor of the plaintiff in the same manner as indicated in the Smith Case. With such modification, the judgment is affirmed. Neither party is given costs on appeal.
McCARTY, C. J., and ERICE:, J., concur.